Citation Nr: 1011794	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-20 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder 
to include chronic obstructive pulmonary disease (COPD) and 
fibrosis as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In February 2010, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

During the hearing, the Veteran submitted additional medical 
evidence with a waiver of initial RO consideration. The Board 
accepts the additional evidence for inclusion into the record 
on appeal.  See 38 C.F.R. § 20.800. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board has determined that 
further evidentiary development is necessary before the Board 
can adjudicate the issue on appeal.  

The Veteran contends that his current lung disorder to 
include chronic obstructive pulmonary disease (COPD) and 
fibrosis was caused by asbestos exposure while serving as a 
boatswain mate aboard the USS Intrepid during military 
service.  The Veteran's DD Form 214 reveals that the Veteran 
served aboard the USS Intrepid and his military occupational 
specialty was a boatswain mate.  

The VA Adjudication Procedure Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C (Manual), provides 
information concerning claims for service connection for 
disabilities purportedly resulting from asbestos exposure.  
Common materials that may contain asbestos are steam pipes 
for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section 
C, Subsection (a).  The Manual also lists some of the major 
occupations involving exposure to asbestos include mining, 
milling, shipyard work, insulation work, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).

Inhalation of asbestos fibers can lead to a non-exclusive 
list of asbestos related diseases/abnormalities: fibrosis 
(the most commonly occurring of which is interstitial 
pulmonary fibrosis or asbestosis), tumors, pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).  The 
latent period for the development of disease due to exposure 
to asbestos ranges from 10 to 45 or more years (between first 
exposure and the development of disease).  The extent and 
duration of exposure to asbestos is not a factor for 
consideration.  Id. at Subsection (d) (emphasis added).

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether: (1) service records demonstrate 
the Veteran was exposed to asbestos during service; (2) 
development has been accomplished sufficient to determine 
whether the Veteran was exposed to asbestos either before or 
after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency 
and exposure factors.  Id. at Subsection (h).  See also 
VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 
(2000).

The Board finds that the RO has not performed the necessary 
development to demonstrate whether the Veteran had in-service 
exposure to asbestos.  In this regard, the RO should contact 
any of the following appropriate offices to determine whether 
the Veteran was potentially exposed to asbestos aboard the 
USS Intrepid from October 1965 to July 1969: the Naval 
Historical Center, the Ships History Branch, and the Navy 
Medical Liaison office (Naval Sea Systems Command).

Thereafter, the Veteran should be provided with a VA 
examination and opinion.  The evidence shows that the Veteran 
has a current diagnosis of COPD and minor elements of 
fibrosis and there is an indication that the Veteran's 
current respiratory disorders may be related to his military 
service as a boatswain mate aboard the USS Intrepid.  See 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Thus, the Board finds that a VA examination is 
necessary in order to decide the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.	Request verification of the Veteran's 
alleged in-service asbestos exposure 
aboard the USS Intrepid from October 
1965 to July 1969, by contacting the 
Naval Historical Center, the Ships 
History Branch, the Navy Medical 
Liaison office (Naval Sea Systems 
Command) or other relevant Department 
of Defense office.  For the Navy 
Medical Liaison office, please contact 
them at the following address: Naval 
Sea Systems Command (SEA 00D), 
Congressional and Public Affairs 
Office, 1333 Isaac Hull Avenue SE, 
Washington Navy Yard, D.C., 20376.  
Request the appropriate office to 
verify the alleged sources of exposure, 
and ask them to indicate whether it was 
likely that the Veteran was exposed to 
asbestos in the course of his assigned 
duties as a boatswain mate.  If no such 
opinion can be given, the service 
department must so state, and give the 
reason why.  All efforts to obtain this 
evidence should be fully documented.

2.	Thereafter, the Veteran should be 
provided with a VA examination to 
determine the identity and etiology of 
any respiratory disorder that may be 
present.  The claims file, including a 
copy of this remand, must be made 
available to the examiner for review, 
and the examiner should indicate that 
the claims folder was reviewed in 
connection with the examination.  All 
indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
respiratory condition found on 
examination is at least as likely as 
not (i.e., a fifty percent or greater 
probability) etiologically related to 
the Veteran's active military service 
to include the Veteran's claimed 
exposure to asbestos.  The examiner 
should provide a complete rationale for 
all conclusions reached.  

3.	Upon completion of the foregoing, the 
Veteran's service connection claim for 
a respiratory disorder should be 
readjudicated.  If the benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


